Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
1.	This is in response to application filed on 02/12/2021 in which claims 1-22 are presented for examination.

Claim Rejections - 35 USC § 101 
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 22 rejected under 35 U.S.C. 101 because the claimed invention are directed to non-statutory subject matter. Claim 22 specifically recites “…a computer-readable medium..." and specifically fails to define the “computer-readable medium” in the claim.”
However, the Applicant’s specification in paragraph [0066] mentions that the computer-readable medium includes infrared, radio and microwave…” 
Therefore, claim 22 is improper and an appropriate corrections/rewording are required.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


      Claims 1-2, 6, 8-9, 13, 15-16, 20 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dorum et. al., (US 2016/0239983), (hereinafter, Dorum) in view of Keil et al., (US 2019/0261131), (hereinafter, Keil). 

Regarding claims 1, 8, 15 and 22 Dorum disclose a method/apparatus/ computer-readable medium executable by a network-based control computer (= processing server 102/apparatus 200 for generating map geometry based on a received image and probe data, see [0027 and 0064]), comprising:
 receiving, at the network-based control computer, global positioning system (GPS) data from a plurality of devices (= processor 202 may receive probe data/image  from mobile devices 114, see [0064-0065]; and probe data includes location data, GPS coordinates, direction of travel etc, see [0066]);
 grouping the GPS data from the plurality of devices to generate GPS trajectory information for each group of the plurality of devices (= processor 202 may generate a probe data density map, such a heat map, by correlating multiple probe data with the image, see [0067]); 
calculating kernel density estimation based on the GPS trajectory information
(= processor 202 may generate a probe data density map, such a heat map, by correlating multiple probe data with the image, see [0067 and 0047]);
determining an isoline on a virtual map for the each group of the plurality of devices based on the kernel density estimation (= processor 202 may generate a probe data density map, such a heat map, by correlating multiple probe data with the image, see [0067 and 0047]);
overlaying the isoline data on a geographic coordinate information of a physical structure (= server 102 may generate a probe data density map by overlaying multiple probe data onto the image…aggregate probe data plotted in association with each pixel, see [0041, 0047]; and generation of target segments or target network, see [0074 and 0029]).
Dorum explicitly fails to disclose the claimed limitation of:
“generating a virtual geofence around the physical structure based in part on overlaying the isoline data to the geographic coordinate information of the physical structure; and 
storing, in a memory of the network-based control computer, geofence information for the facility based on the virtual geofence that is created around the physical structure”.
However, Keil, which is an analogous art equivalently discloses the claimed limitations of:
“generating a virtual geofence around the physical structure based in part on overlaying the isoline data to the geographic coordinate information of the physical structure (= server may determine POI from location data and proximity information collected from MCDs; and server 507 may utilize the location and proximity information of the MCDs  and information of the specific areas to establish geofence that entirely or partially encompasses the POI, see [0037]; and if a heat map is generated to represent locations of the user’s preferred regions for the POI 600, the border of the geofence can be automatically adjusted to mirror the heat map, see [0041]); and 
storing, in a memory of the network-based control computer, geofence information for the facility based on the virtual geofence that is created around the physical structure (= geofence 601A may be automatically expanded by server 507 to geofence 601 to encompass region 602A-602F; if a heat map is generated to represent locations of the user’s preferred regions for the POI 600, the border of the geofence can be automatically adjusted to mirror the heat map, see [0041-42]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Keil with Dorum for the benefit of achieving a communication system that includes geofence that could be automatically adjusted based on user’s activity pattern in the system.  

Regarding claims 2, 9 and 16, as mentioned in claims 1, 8 and15, Dorum explicitly fails to disclose that the further comprising: identifying a location of interest at the physical structure that is within the virtual geofence based on accumulation of the GPS data from the plurality of devices over a first period of time.
	However, Keil, which is an analogous art equivalently discloses that the further comprising: identifying a location of interest at the physical structure that is within the (= geofence for place of interest (POI) based on historic pattern including visiting frequency, recency and dwelling time, see [0028-0030 and 0037]).

Regarding claims 6, 13 and 20, as mentioned in claims 1, 8 and 15, Dorum further discloses the method/apparatus wherein the geographic coordinate information includes longitude and latitude coordinates of the physical structure (see, [0029 and 0037]). 

 4.     Claims 3-5, 7, 10-12, 14, 17-19 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dorum and Keil in view of Olsen, III et al., (US 2007/0288294), (hereinafter, Olsen). 

Regarding claims 3, 10 and 17 as mention in claims 2, 9 and 16, the combination of Dorum and Keil explicitly fails to disclose that the method/apparatus further comprising: configuring a GPS device to display the location of interest on a display screen. 
	However, Olsen, which is an analogous art equivalently discloses that the method/apparatus further comprising: configuring a GPS device to display the location of interest on a display screen (= on-board computer DIAD 34, see [0035 and 0040-41]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Olsen with Dorum and Keil for the benefit of achieving a communication system that includes geofence that assist in coordinating the operations of a staging area.  

Regarding claims 4, 11 and 19, as mention in claims 1, 8 and 15, the combination of Dorum and Keil explicitly fails to disclose that the method/apparatus further comprising: generating a notice when a global positioning system (GPS) data associated with a device indicates that the device has either entered or exited the virtual geofence around the physical structure, wherein the notice includes a message indicating that the device has arrived or departed the physical structure; and transmitting the notice to a remote computer identifying when the device has entered or exited the physical structure.  
	However, Olsen, which is an analogous art equivalently discloses that the method/apparatus further comprising: generating a notice when a global positioning system (GPS) data associated with a device indicates that the device has either entered or exited the virtual geofence around the physical structure, wherein the notice includes a message indicating that the device has arrived or departed the physical structure; and transmitting the notice to a remote computer identifying when the device has entered or exited the physical structure (see [0054; 0063 and 0065). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Olsen with Dorum and Keil for the benefit of achieving a communication system that includes geofence that assist in coordinating the operations of a staging area.  

Regarding claims 5, 12 and 19, as mention in claims 1, 8 and 15, the combination of Dorum and Keil explicitly fails to disclose that the method/apparatus further comprising: detecting that a device, in route to the physical structure, is within a predetermined 
	However, Olsen, which is an analogous art equivalently discloses that the method/apparatus further comprising: detecting that a device, in route to the physical structure, is within a predetermined distance of the virtual geofence around the physical structure based on GPS data associated with the device; generating a notice indicating that the device will be arriving at the physical structure based on detecting that the device is within the predetermined distance of the virtual geofence; and transmitting the notice to a remote dispatcher prior to arrival at the physical structure (see [0054; 0063 and 0065). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Olsen with Dorum and Keil for the benefit of achieving a communication system that includes geofence that assist in coordinating the operations of a staging area.   

 Regarding claims 7, 14 and 21, as mention in claims 1, 8 and 15, the combination of Dorum and Keil explicitly fails to disclose the method/apparatus wherein the physical structure is a warehouse, a shipping physical structure, or a physical location that includes access for trucks. 
Olsen, which is an analogous art equivalently discloses the method/apparatus wherein the physical structure is a warehouse, a shipping physical structure, or a physical location that includes access for trucks (see [0054; 0063 and 0065). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Olsen with Dorum and Keil for the benefit of achieving a communication system that includes geofence that assist in coordinating the operations of a staging area.  

                                              CONCLUSION 
5.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached form PTO-892 for cited references and the prior art made of record.
      a.    Finlow-Bates (US 2014/0258201) teaches generating geofence via an analysis of a GPS fix utilization distribution.
      b.    Beaurepaire et al., (US 2020/0378780) teaches method and apparatus for providing an intermodal route isoline map.

 6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.